           Case 2:19-cv-01601-HNJ Document 27 Filed 09/03/20 Page 1 of 5                  FILED
                                                                                 2020 Sep-03 PM 12:00
                                                                                 U.S. DISTRICT COURT
                                                                                     N.D. OF ALABAMA


                         UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF ALABAMA
                              SOUTHERN DIVISION

COLBY HOOPER,                          )
                                       )
      PLAINTIFF,                       )
                                       )
v.                                     )     2:19-cv-01601-HNJ
                                       )
MIDLAND FUNDING, LLC,                  )     OPPOSED
ET AL.,                                )
                                       )
      DEFENDANTS.                      )


     PLAINTIFF’S RESPONSE TO TO DEFENDANTS’ SUR-REPLY TO
        MOTION TO EXCLUDE TESTIMONY AND REPORT OF
                  STEVEN G. DREXLER, D-ABFDE


      In its Sur-Reply (Doc. 26), Midland takes umbrage at Plaintiff’s alleged

“about face” from a position allegedly taken by Colby Hooper in a Small Claims

Court case regarding the burden of proving service and accuses Plaintiff of

potentially making a “mockery of the judicial system.”1

      Admittedly, counsel for the Plaintiff, when drafting the original Motion to

Exclude (Doc. 18) did not consider any potential argument from Midland

regarding burden shifting. Upon receipt of Midland’s Response in Opposition to

Plaintiff’s Motion to Exclude (Doc. 20), Plaintiff’s counsel researched the issue of


      1
          See Doc. 26 at p. 6
        Case 2:19-cv-01601-HNJ Document 27 Filed 09/03/20 Page 2 of 5




burden shifting raised by Midland. Based upon the fruits of that research which

demonstrate that Mr. Hooper bore a burden to disprove service, Plaintiff filed the

Reply to Midland’s Response in Opposition to Plaintiff’s Motion to Exclude (Doc.

21).

       Admittedly, in the Small Claims court case, Mr. Hooper argued that the

burden should be on Midland. In response, Midland could have produced

evidence at the ore tenus hearing or could have appealed the decision of the Small

Claims Court regarding service. Instead, Midland did nothing. Midland

consented to and accepted the judgment of the Small Claims court that Mr. Hooper

was not served. Only now, when Midland is facing this Court and is facing higher

stakes, it chooses to make an issue of the Small Claims Court’s decision.

       Midland lost its lawsuit against Mr. Hooper. By attempting to prove that

Mr. Hooper was actually served in the underlying Small Claims Court case,

Midland is trying to get this Court to hold or rather, to permit a jury to find, that

the Small Claims Court’s decision to set aside the default judgment and hold that

Mr. Hooper was not served with the Small Claims lawsuit and as such his FDCPA

claims are without merit. This invitation to re-examine the underlying state court

judgment appears to implicate the Rooker-Feldman Doctrine and appears to be an

attempt to use this Court as an appellate court for a state court decision Midland

lost and has decided it doesn’t like.
        Case 2:19-cv-01601-HNJ Document 27 Filed 09/03/20 Page 3 of 5




      As the 11th Circuit held in Carr v. U.S. Bank:

      "The Rooker-Feldman doctrine eliminates federal court jurisdiction
      over those cases that are essentially an appeal by a state court loser
      seeking to relitigate a claim that has already been decided in a state
      court." Target Media Partners v. Specialty Mktg. Corp., 881 F.3d
      1279, 1281 (11th Cir. 2018). The purpose of the doctrine is "to ensure
      that the inferior federal courts do not impermissibly review decisions
      of the state courts—a role reserved to the United States Supreme
      Court." Id.

      Under the Rooker-Feldman doctrine, a federal court is barred from
      adjudicating a claim that was "either (1) one actually adjudicated by a
      state court or (2) one inextricably intertwined with a state court
      judgment." Id. at 1286 (internal quotation marks omitted). A claim is
      inextricably intertwined "if it asks to effectively nullify the state court
      judgment, or it succeeds only to the extent that the state court
      wrongly decided the issues." Id. (internal quotation marks omitted).
      "A claim that at its heart challenges the state court decision
      itself—and not the statute or law which underlies that decision—falls
      within the doctrine because it complains of injuries caused by
      state-court judgments and invites review and rejection of those
      judgments." May v. Morgan Cty., 878 F.3d 1001, 1005 (11th Cir.
      2017) (alterations adopted) (internal quotation marks omitted).
Carr v. U.S. Bank, 793 F. App'x 971, 973-74 (11th Cir. 2019).

      In this case, certain of Plaintiff’s FDCPA claims are based upon the default

judgment entered in favor of Midland based upon Midland’s representation to the

Small Claims court that it served Mr. Hooper. The Small Claims Court found

otherwise and actually adjudicated that issue and ultimately found against Midland

in that Small Claims court lawsuit. Further, should this Court allow Midland’s

handwriting expert to testify and should a jury determine based upon that

testimony that Mr. Hooper was indeed served with the Small Claims Court
        Case 2:19-cv-01601-HNJ Document 27 Filed 09/03/20 Page 4 of 5




lawsuit, then this Court will have effectively found that the Small Claims Court

wrongly decided the issue of service and will nullify the decision of that court.

This sort of review and potentially nullification of state court decisions is what the

Rooker-Feldman Doctrine is intended to prevent.

      Mr. Hooper was not served with the Small Claims Court lawsuit. That issue

was litigated and decided in the Small Claims Court of Jefferson County,

Alabama. Allowing Midland to offer expert testimony in an effort to prove that

Mr. Hooper was in fact served with the Small Claims Court complaint is extending

an impermissible invitation to the ultimate fact finder to decide that the Small

Claims Court wrongly decided that Mr. Hooper was not served.

      For the reasons stated above, Plaintiff respectfully requests this Honorable

Court to grant his Motion to Exclude.

                                        RESPECTFULLY SUBMITTED,


                                         /s/ W. WHITNEY SEALS
                                        W. WHITNEY SEALS,
                                        Attorney for Plaintiff


OF COUNSEL:
COCHRUN & SEALS, LLC
P. O. Box 10448
Birmingham, AL 35202-0448
Telephone: (205) 323-3900
Fax: (205) 323-3906
filings@cochrunseals.com
        Case 2:19-cv-01601-HNJ Document 27 Filed 09/03/20 Page 5 of 5




                         CERTIFICATE OF SERVICE

       I hereby certify that on September 3, 2020, the foregoing was electronically
filed with the Clerk of the Court using the CM/ECF system that will send
notification of such filing to the following:

      Jason Tompkins, Esq.
      Thomas DeBray, Jr., Esq.
      Balch & Bingham, LLP
      P.O. Box 306
      Birmingham, AL 35201-0306

and I hereby certified that I have mailed the foregoing document by U.S. Mail,
postage prepaid, to the following non-CM/ECF users:

NONE.

                                       /s/ W. WHITNEY SEALS
                                      OF COUNSEL
